Citation Nr: 0600376	
Decision Date: 01/06/06    Archive Date: 01/19/06

DOCKET NO.  02-17 435	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for paraplegia.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel


INTRODUCTION

The veteran served on active duty from January 1959 to 
December 1960. 

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a February 2002 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Wichita, Kansas, which denied the veteran's 
claim of entitlement to service connection for a low back 
condition with paraplegia.  

In October 2003, the Board found that new and material 
evidence had been submitted to reopen the veteran's claim of 
service connection for a low back disorder with paraplegia.  
The Board then remanded the case for additional development 
and adjudication.  

In a December 2004 rating decision, the RO granted service 
connection for status postoperative laminectomy at L5-S1, 
with chronic low back strain, but continued to deny service 
connection for the veteran's paraplegia.  Therefore, the 
issue on appeal is entitlement to service connection for 
paraplegia.  


FINDINGS OF FACT

1.  VA has provided all required notice to the veteran and 
has obtained all relevant evidence necessary for the 
equitable disposition of the veteran's appeal.

2.  A VA neurologist reviewed the claims file and concluded 
that the veteran's paraplegia is due to spinocerebellar 
degeneration, which is not related to service and has not 
been caused or aggravated by his service-connected low back 
disorder.





CONCLUSION OF LAW

The veteran's paraplegia was not incurred in or aggravated by 
service, and is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran is seeking service connection for paraplegia.  In 
the interest of clarity, the Board will initially discuss 
whether this issue has been properly developed for appellate 
purposes.  The Board will then address the issue on appeal, 
providing relevant VA law and regulations, the relevant 
factual background, and an analysis of its decision.  
	
I.  Veterans Claims Assistance Act

Prior to proceeding with an examination of the merits of the 
claim, the Board must first determine whether the veteran has 
been apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claim, and whether the claim has been fully developed in 
accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107.

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claim by means of rating decisions dated 
in February 2002 and December 2004; a statement of the case 
(SOC) issued in October 2002; supplemental statements of the 
case (SSOCs) issued in March 2003, January 2005, and 
September 2005; as well as a letter by the RO dated in July 
2001 and letters by the Appeals Management Center (AMC) dated 
in March 2004 and June 2005.  As a whole, these documents 
satisfy the notice requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claim.  The letters by the 
RO and the AMC also provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A.     § 5102, providing notice to claimants 
of required information and evidence under 38 U.S.C.A. § 
5103, and the duty to assist claimants under 38 U.S.C.A. § 
5103A.  VA informed the veteran of the evidence it already 
possessed, described the evidence needed to establish the 
veteran's claim, and specifically identified what evidence 
was needed from the veteran versus what evidence VA would 
attempt to procure.  The Board thus finds that these 
documents comply with the VA's revised notice requirements.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

In addition, VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate a 
claim unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  In this case, the 
Board finds that the RO fulfilled its duty to obtain all 
relevant evidence with respect to the issue on appeal.  The 
Board notes that there does not appear to be any outstanding 
medical records that are relevant to this appeal, as the RO 
obtained all VA medical records identified by the veteran and 
his representative.  The veteran was also afforded several VA 
compensation examinations to determine whether his paraplegia 
is related to service or to his service-connected low back 
disorder.  Accordingly, the Board finds that no further 
action is necessary to meet the requirements of the VCAA. 

II.  Factual Background

The veteran's service medical records show that he was seen 
for non-radiating low back pain in November 1960.  A physical 
examination revealed tenderness and spasms over L4-5.  Deep 
tendon reflexes were active and equal.  There was no muscles 
weakness or decreased pinprick sensation.  The diagnostic 
impression was low back sprain.  However, none of the 
veteran's service medical records, including an October 1960 
separation examination report, makes any reference to 
paraplegia in either lower extremity.  

The veteran was initially examined by VA in February 1961 in 
connection with his initial claim for service connection for 
a back condition.  At that time, the veteran reported pain in 
his back and legs.  However, no objective findings were shown 
on clinical evaluation.  As a result, the diagnosis was 
"Back injury not found at present time."  

In a May 1961 rating decision, the RO denied service 
connection for a back condition.  However, the RO granted 
service connection and assigned a 10 percent disability 
rating for conversion reaction manifested by psychogenic 
myalgia of the back.  

A VA neuropsychiatric examination in April 1961 also found no 
pathological reflexes, atrophy, weakness, or paralysis.  
Hypesthesia to vibratory sensation was present in both lower 
extremities.  There was also hypesthesia to pinprick over the 
entire left side of the body, including part of the face, 
which fit no nerve distribution and was somewhat erratic in 
response.  X-rays performed in March 1961 revealed that the 
lordotic curvature was flattened, suggesting muscle spasms.   
The examiner opined that these findings may indicate a 
conversion reaction.  He also indicated that a mild myositis 
may be present.  The diagnosis was conversion reaction, 
manifested by hemi-hypesthesia, left.

A March 1966 VA examination report notes that the veteran 
underwent a spinal fusion in January 1965 for a ruptured 
disc.  A special psychiatric examination notes that the 
veteran was the kind of individual who tolerated anxiety 
poorly and would tend to develop somatization reactions when 
concerned.  The diagnosis was conversion reaction, manifested 
by back pains and peculiar left-sided sensory symptomatology.  

The veteran was admitted to Wesley Medical Center in January 
1977 for low back pain with associated numbness down his left 
leg and severe muscle spasms extending over the lower abdomen 
and left hip.  It was noted that he "hurt something" in 
1964 while lifting something and underwent a spinal fusion 
with good results.  It was also noted that he had had 
Friedreich's ataxia for the past ten years, which was mainly 
characterized by weakness in his lower extremities and pain 
radiating anteriorly into his hips.  The diagnoses were 
Friedreich's ataxia, low back pain of uncertain etiology, and 
status post lumbar fusion.  

When examined by VA in May 1977, the veteran reported 
continuous problems since his spinal fusion in 1964 until 
1972 when his left leg gave out while walking, resulting in 
temporary paralysis of both legs.  He reported that he had 
walked with a cane since then.  The veteran also reported 
paralysis of both legs in 1959.  Following a neurological 
examination, the diagnoses were Friedreich's ataxia and 
residuals of a ruptured disk at L5-S1 with fusion.  

In a January 2001 letter, a VA physician indicated that the 
veteran had been under his care at the VA Spinal Cord Injury 
Clinic.  The physician noted the veteran's history of back 
pain since an injury in 1960, a spinal fusion for a ruptured 
disk at L5-S1 in 1964, gradual deterioration of mobility and 
atrophy in both legs, and a diagnosis of Friedreich's ataxia 
in 1977.  The physician also noted that the veteran had lost 
function in both lower extremities and relied totally on a 
wheelchair for mobility.  The physical then opined that the 
veteran's injury in service could be the causative incident 
that led to the chain of events that finally resulted in his 
current disabling condition.  

The veteran was examined again by VA in March 2001, at which 
time the examiner indicated that the claims file was not 
available for review.  Following a physical examination, the 
diagnoses were (1) posterior lumbar fusion the 5th lumbar 
through the 1st sacral; (2) narrowing of the 4th lumbar 
through the 5th lumbar, and of the 5th lumbar through the 1st 
sacral disk spaces with prominent anterior osteophyte at the 
4th lumbar; and (3) mild straightening of the normal lumbar 
lordosis and mild thoracolumbar scoliosis. 

In March 2001, the veteran was also afforded a VA 
neurological examination.  At that time, the veteran gave a 
history of progressive paraparesis and sensory loss in both 
lower extremities dating back to his 1960 injury while on 
active duty.  He indicated that his back pain continued until 
1965 when he underwent a spinal fusion.  Thereafter, he was 
able to walk for four years without any back pain.  Then, in 
1969 or 1970, he noticed that his left leg started to drag.  
He was told that he suffered from Friedreich's ataxia.  His 
symptoms progressed until he was unable to walk in 1984.  
Following a neurological evaluation, the physician provided 
the following opinion:

Findings of mild cerebellar, posterior column, and 
bilateral cortical spinal tract deficits, which 
suggest a spinal cerebellar degeneration.  Other 
possibilities would include either metabolic 
disorder, nutritional deficiency, autoimmune 
disorder such as multiple sclerosis, or posterior 
fossa or upper cervical spine cord mass or vascular 
malformation.  

The Board also reviewed VA outpatient treatment records from 
the Spinal Cord Clinic dated in 2001.  Of particular 
relevance, a nerve conduction study in April 2001 showed a 
borderline slowing of the conduction velocity in the right 
lower extremity with low amplitude of the evoked potential.  
There was also some slowing of the sensory distal latency of 
the left sural nerve.  Electromyogram sampling of the muscles 
revealed increased insertion activities, unsustained few 
positive waves, increased duration, and polyphasic unit in 
the tested muscles.  The clinician concluded that testing 
revealed no significant abnormal findings.  It was also noted 
that unsustained scattered denervation activities could 
relate because of longstanding spinal cord injury, and that 
peripheral neuropathy may also be related with the spinal 
cord injury at this time.  In addition, a May 2001 entry 
notes the veteran's history of paraplegia since 1960.  The 
diagnostic impression was paraplegia in stable condition.  

In a February 2002 addendum report, the March 2001 VA 
examiner stated that the physical findings and limited 
studies were consistent with a diagnosis of spinal cerebellar 
degeneration.  He then opined that this condition caused the 
veteran's progressive gait difficulties and that he knew of 
no link between a low back injury and spinal cerebellar 
degeneration.  

In December 2002, the veteran testified at a personal hearing 
held before a hearing officer at the RO.  At that time, the 
veteran testified that his he experienced progressive low 
back pain with radiating symptoms down both lower extremities 
since his in-service injury in 1960.  He also testified that 
he fell and "busted" his hip after his spinal fusion.  
According to the veteran, he did not feel as though he had 
Friedreich's ataxia or that his service-connected conversion 
reaction had caused his paraplegia.  Instead, he claimed that 
all his symptoms were due to his low back disorder.

In addition to the veteran's testimony, the veteran's former 
spouse submitted a letter dated in November 2001, which 
indicates that the veteran returned from Korea with a limp 
caused by a back injury in service.  She stated that the back 
injury also resulted in a misaligned spine requiring 
continual chiropractic treatments and a spinal fusion.

Pursuant to the Board's remand, the veteran was afforded 
another VA neurological examination by the March 2001 VA 
examiner in April 2004 to determine whether his paraplegia is 
related to either service or his low back disorder.  At that 
time, the physician indicated that he had reviewed the claims 
file.  He indicated that, based on the physical findings, 
history, and EMG/NCV studies, the most likely diagnosis for 
the veteran's physical findings was spinocerebellar 
degeneration which affects the cerebellum.  The examiner 
ruled out a diagnosis of Friedreich's ataxia because of the 
late onset, which usually manifested during the first decade 
of life and results in loss of independent ambulation after a 
few years, and the absence of any other affected relatives.  
He also estimated that this condition first manifested as 
early as 1967, thereby ruling out the possibility that it 
began either in service or during the one-year presumptive 
period after service.  With respect to the veteran's current 
low back disorder, the physician determined that it was more 
likely than not that this disorder had its onset in service.  
However, he attributed the veteran's paraplegia to his 
spinocerebellar degeneration and not to his low back 
disorder. 

In a December 2004 decision, the RO granted service 
connection for status post laminectomy at L5-S1, with chronic 
low back strain.  However, this disability did not encompass 
the veteran's paraplegia.  Therefore, as noted in the 
Introduction, the only remaining issue on appeal is 
entitlement to service connection for paraplegia. 

In a March 2005 letter, the veteran's representative took 
exception with the VA examiner's opinion that the veteran's 
paraplegia is unrelated to service and his service-connected 
low back disorder.  In particular, it was argued that the 
physician failed to note findings contained in the April 1961 
VA examination report, namely hypesthesia to vibratory 
sensation in both lower extremities and hypesthesia to pin 
prick over the left side of the body which did not fit any 
nerve distribution.  The representative also pointed out that 
the VA examiner attributed the veteran's sensory deficits of 
all four extremities to spinocerebellar degeneration.  The 
representative then argued that the VA examiner failed to 
discuss how the same symptoms in 1960 may be found to be 
related or unrelated to this claimed condition.  

The March 2001 and April 2004 VA examiner reviewed the claims 
file again and addressed the representative's argument in a 
June 2005 addendum report.  The physician noted that the 
April 1961 report documents the veteran's complaints of pain 
radiating into the left shoulder and down into the left 
buttock and left knee brought on by twisting the back, 
lifting, stooping and bending.  The VA examiner noted that a 
physical examination revealed hypesthesia to pinprick 
sensation over the left side of the body, including the face, 
which encompassed a non-anatomical distribution and could 
represent a conversation disorder.  The VA examiner pointed 
out that the report did not indicate what maneuvers the 
examiner employed to convince him that this was a non-
physiologic complaint but instead a conversion disorder.  

The VA examiner opined that while the findings of hypesthesia 
involving the left side could be due to a conversion 
disorder, an organic lesion affecting the right thalamus 
could produce the same signs (reference: Gregory Morgan, 
Chapter 19, Page 333, in textbook of Clinical Neurology, 
second edition, Goetz editor, copyright 2003, Elsevier 
publisher).  He stated that although a thalamic lesion might 
explain the veteran's physical findings in 1961, his current 
disability due to dysarthria, incoordination, and spastic 
paraparesis cannot be explained by a lesion involving the 
thalamus.  He then explained that the veteran's current 
disability characterized by dysarthria, spastic paraparesis, 
and incoordination with physical findings of spinal and 
cerebellar deficits is explained by spinocerebellar 
degeneration.  He also explained that spinocerebellar 
degeneration is not associated with isolated unilateral 
thalamic lesions.  In summary, the VA examiner said he found 
no evidence to explain the veteran's current disability by 
the symptoms and signs noted in the 1961 VA examination 
report. 

III.  Analysis

Service connection for VA disability compensation purposes 
may be awarded to a veteran who served on active duty during 
a period of war or during a post-December 31, 1946, peacetime 
period, for any disease or injury that was incurred in or 
aggravated by a veteran's active service, or for certain 
chronic diseases that were manifested to a degree of 10 
percent or more within one year from the date of separation 
from service.  See 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
1137 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

Service connection can also be established when the evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such a condition.  Such evidence must 
be medical unless it relates to a condition as to which lay 
observation is competent.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  38 C.F.R. § 
3.303(a). 

If the chronicity provision is not applicable, a claim may 
still be established if the condition observed during service 
or any applicable presumption period still exists, continuity 
of symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488, 495-98 (1997).

In addition, a disability which is proximately due to or 
results from another disease or injury for which service 
connection has been granted shall be considered a part of the 
original condition.  See 38 C.F.R. § 3.310(a).  When 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
condition, such veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to the aggravation.  Id.; 
see also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Applying the above criteria to the facts of this case, the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
paraplegia.  The evidence shows that the veteran's paraplegia 
is attributable to spinocerebellar degeneration, and that 
this condition is unrelated to service and unrelated to his 
service-connected low back disorder. 

The only medical evidence in support of the veteran's claim 
is the January 2001 opinion by a VA physician which states 
that the veteran's injury in service could be the causative 
incident that led to the chain of events that finally 
resulted in his current disabling condition.  The problem 
with this opinion is twofold.  First, the phrase "could be 
the causative incident" constitutes mere speculation as to 
the etiology of the veteran's paraplegia.  Unfortunately, the 
law provides that service connection may not be based on 
resort to speculation or remote possibility.  38 C.F.R. § 
3.102; Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992); 
Obert v. Brown, 5 Vet. App. 30, 33 (1993).  It has been 
observed that statements from doctors which are inconclusive 
as to the origin of a disease can not be employed as 
suggestive of a linkage between the current disorder and the 
claimed incident of military service.  Warren v. Brown, 6 
Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 145-6 
(1993).  

The second problem with this opinion is that no evidence 
indicates that the physician reviewed the veteran's claims 
file.  In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), the 
Court rejected a medical opinion as "immaterial" where there 
was no indication that the physician reviewed the claimant's 
service medical records or any other relevant documents which 
would have enabled him to form an opinion on service 
connection on an independent basis.  See also Swann v. Brown, 
5 Vet. App. 177, 180 (1993) (without a review of the claims 
file, an opinion as to etiology of an underlying disorder can 
be no better than the facts alleged by the veteran).  In 
light of this case law, the VA physician's January 2001 
opinion is of little probative value.

In contrast, the VA examiner who conducted the neurological 
examination reviewed the veteran's claims file on several 
occasions before determining that the veteran's paraplegia is 
due to spinocerebellar degeneration, which first manifested 
as early as 1967 and is unrelated to service and to his 
service-connected low back disorder.  The Board places 
greater probative value on the March 2001 and April 2004 VA 
examiner's opinions, as they were based on a review of the 
claims file and supported by sound rationale.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor 
the opinion of one competent medical expert over that of 
another when decision makers give an adequate statement of 
reasons and bases); Guerrieri v. Brown, 4 Vet. App. 467, 473 
(1993) ("the probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion the physician reaches.... As 
is true with any piece of evidence, the credibility and 
weight to be attached to these opinions [are] within the 
province of the [Board as] adjudicators. . .").

The Court has held that the adoption of an expert medical 
opinion may satisfy the Board's statutory requirement of an 
adequate statement of reasons and bases if the expert fairly 
considered the material evidence seemingly supporting the 
veteran's position.  Wray v. Brown, 7 Vet. App. 488, 493 
(1995).  Here, for example, the March 2001 and April 2004 VA 
examiner reviewed the veteran's claims file, including the 
medical evidence in support of his claim, before determining 
that the veteran's paraplegia is due spinocerebellar 
degeneration, which is unrelated to service and to his 
service-connected low back disorder.

The Board has also considered lay statements in support of 
the veteran's claim, including testimony presented by the 
veteran at his December 2002 hearing. However, the Board 
notes that where the determinative issue is one of medical 
causation or a diagnosis, only those with specialized medical 
knowledge, training, or experience are competent to provide 
evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1991).  Since the record does not reflect that the veteran 
possesses the medical training and expertise necessary to 
render an opinion concerning the cause of a neurological 
disorder, his lay statements are of no probative value in 
this regard.  See Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit v. Brown, 5 Vet. App. 91, 93 (1993)).

The Board must therefore conclude that the preponderance of 
the evidence is against the veteran's claim of entitlement to 
service connection for paraplegia.  In reaching this 
decision, the Board has considered the doctrine of reasonable 
doubt.  However, because the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

ORDER

Service connection for paraplegia is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


